                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                            No. 5:18-CR-430-FL-1


UNITED STATES OF AMERICA               )
                                       )
        v.                             )           ORDER TO SEAL
                                       )      [DOCKET ENTRY NUMBER 22]
STEVEN LEONARD MILLARD, JR.,           )
                                       )
              Defendant.               )




     Upon Motion of Defendant, it is hereby ORDERED that Docket

Entry    Number   22   be   sealed    until   such   time   as   the   Court

determines that the aforementioned filing should be unsealed.

     SO ORDERED. This, 1st day of April, 2019.




                                     ______________________________________
                                     Louise Wood Flanagan
                                     United States District Court Judge
